UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Amendment No. 2)* Under the Securities Exchange Act of 1934 Extended Stay America, Inc. / ESH Hospitality, Inc. (Name of Issuer) Common Stock, par value $0.01 per share of Extended Stay America, Inc. and Class B Common Stock, par value $0.01 per share, of ESH Hospitality, Inc., which are attached and trade together as a Paired Share (Title of Class of Securities) 30224P 200 (CUSIP Number) Ms. Susanne V. Clark 375 Park Avenue New York, NY 10152 (212) 672-5000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 18, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. x Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. (Continued on the following pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). ** This CUSIP number pertains to the ESH Hospitality, Inc.'s Paired Shares, each representing one share of Class B common stock, par value $0.01 per share, of ESH Hospitality, Inc., together with one share of common stock, par value $0.01 per share, of Extended Stay America, Inc., which are attached and trade as a single unit (a "Paired Share"). The following disclosure assumes that there are a total of 204,593,912 Paired Shares outstanding, which is the number of Paired Shares outstanding as of October 28, 2015 as reported to ESA by the Issuer's stock registrar. CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.9% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Partners TE Intermediate I,L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.8% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Partners General Partner, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit GP Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Partners Offshore Intermediate III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Partners Offshore General Partner, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Credit Offshore GP Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Capital Partners AIV VI-A, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Capital Partners AIV VI-B, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Capital Partners Strategic AIV I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.34% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Capital Partners SBS, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 0.1% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge Associates, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.4% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Centerbridge GP Investors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.4% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Mark T. Gallogly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.9% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 30224P 200 13D 1 NAMES OF REPORTING PERSONS Jeffrey H. Aronson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER -0- BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER -0- PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.9% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN This Amendment No. 2 (this "Amendment") to the Statement on Schedule 13D is filed by the Reporting Persons as an amendment to the Schedule 13D filed on June 10, 2014 with the U.S. Securities and Exchange Commission (the "SEC"), as amended by Amendment No. 1 to the Schedule 13D filed on August 13, 2014 with the SEC (collectively, the "Schedule 13D") with respect to the Class B Common Stock. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Schedule 13D. The "Explanatory Note" is amended and restated in its entirety to read as follows: "EXPLANATORY NOTE: Each of Extended Stay America, Inc., the Blackstone Entities (collectively, "Blackstone"), Centerbridge Entities (collectively, "Centerbridge"), and Paulson Entities (collectively, "Paulson"), listed in Item 4 below (Blackstone, Centerbridge and Paulson, collectively, the "Sponsors"), is a party to a Stockholders' Agreement, dated as of November 18, 2013 (the "Stockholders' Agreement") that is described in Item 4 below. Given the terms of the Stockholders' Agreement, as of the date hereof, Extended Stay America, Inc. and each of the Sponsors and certain of their respective affiliates may be deemed to be a member of a group that owns 127,960,388 Paired Shares, or 62.5% of the outstanding Paired Shares, 250,493,583 Class A Shares, or 100% of the outstanding Class A Shares, which are convertible into 250,493,583 Class B Shares, or 55% of all Class B Shares (in each case, calculated in accordance with Rule 13d-3(d) of the Act) and 21,202 shares of voting preferred stock of Extended Stay America, Inc., or 100% of the outstanding voting preferred stock of Extended Stay America, Inc." Item 4.Purpose of Transaction. The subheading and first two paragraphs under subheading "Proposed Secondary Offering" of Item 4 is hereby amended and restated in its entirety to read as follows: "References to and descriptions of the Stockholders' Agreement and Registration Rights Agreement set forth above in this Item 4 do not purport to be complete and are qualified in their entirety by reference to the full text of the Stockholders' Agreement and Registration Rights Agreement, which have been previously filed hereto as Exhibits 3 and 4, respectively, and incorporated by reference herein. Secondary Offering On June 5, 2015, Extended Stay America, Inc. and ESH Hospitality, Inc. filed a joint automatic shelf registration statement contemplating the sale by each of the Sponsors of Paired Shares totaling, together with Paired Shares sold by the other Sponsors, in the aggregate 142,960,388 Paired Shares. On November 10, 2015, Extended Stay America, Inc. and ESH Hospitality, Inc. filed a preliminary prospectus supplement contemplating the sale by each of the Sponsors of Paired Shares totaling, together with Paired Shares sold by the other Sponsors, in the aggregate 15,000,000 Paired Shares, assuming no exercise of the underwriters' option to purchase additional Paired Shares.On November 10, 2015, Extended Stay America, Inc., ESH Hospitality, Inc. and the Sponsors entered into an underwriting agreement (the "Underwriting Agreement") with the underwriters named therein (the "Underwriters").Pursuant to the Underwriting Agreement, the Sponsors sold in the aggregate 15,000,000 Paired Shares to the Underwriters. The Underwriting Agreement also provides the Underwriters with the option to purchase 2,250,000 additional Paired Shares. The offering closed on November 18, 2015. The foregoing description of the Underwriting Agreement is qualified in its entirety by reference to the full text of the Underwriting Agreement, which is incorporated herein by reference. Lock-Up Agreements In connection with the secondary offering referenced herein, the Issuer, its executive officers and directors and the Sponsors have agreed with the Underwriters, subject to specified exceptions, not to sell, dispose of or hedge any of the Paired Shares or securities convertible into or exchangeable for Paired Shares, for a period of 60 days after November 10, 2015, except with the prior written consent of J.P. Morgan Securities LLC. The foregoing description of the Lock-Up Agreements is qualified in its entirety by reference to the full text of the Lock-Up Agreements, which is incorporated herein by reference." Item 5.Interest in Securities of the Issuer. Item 5(a) – (e) of the Schedule 13D are hereby amended and restated in their entirety to read as follows: "(a)–(b) The following disclosure assumes that there are a total of 204,593,912 Paired Shares outstanding, which is the number of Paired Shares outstanding as of October 28, 2015 as reported to ESA by the Issuer's stock registrar. Pursuant to Rule 13d-3 under the Exchange Act, the Reporting Persons may be deemed to beneficially own Paired Shares as follows: 1. Centerbridge Credit Partners, L.P. a. Amount beneficially owned: 8,035,311 b. Percent of class: 3.9%. c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 8,035,311 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 8,035,311 CCP has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CCPGP, its general partner, and CCGPI, the general partner of CCPGP.Neither CCPGP nor CCGPI directly owns any of the Paired Shares.By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by CCP.However, none of the foregoing should be construed in and of itself as an admission by CCPGP or CCGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person.In addition, each of CCPGP and CCGPI expressly disclaims beneficial ownership of the Paired Shares owned by CCP. 2. Centerbridge Credit Partners TE Intermediate I, L.P. a. Amount beneficially owned: 9,846,250 b. Percent of class: 4.8% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 9,846,250 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 9,846,250 CCPTEI has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CCPGP, its general partner, and CCGPI, the general partner of CCPGP. Neither CCPGP nor CCGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by CCPTEI. However, none of the foregoing should be construed in and of itself as an admission by CCPGP or CCGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CCPGP and CCGPI expressly disclaims beneficial ownership of the Paired Shares owned by CCPTEI. 3. Centerbridge Credit Partners General Partner, L.P. and Centerbridge Credit GP Investors, L.L.C. a. Amount beneficially owned: 17,881,561 b. Percent of class: 8.7% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 17,881,561 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 17,881,561 Each of CCP and CCPTEI has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CCPGP, its general partner, and CCGPI, the general partner of CCPGP. Neither CCPGP nor CCGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by CCP and CCPTEI. However, none of the foregoing should be construed in and of itself as an admission by CCPGP or CCGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CCPGP and CCGPI expressly disclaims beneficial ownership of Paired Shares owned by CCP and CCPTEI. 4. Centerbridge Credit Partners Offshore Intermediate III, L.P., Centerbridge Credit Partners Offshore General Partner, L.P. and Centerbridge Credit Offshore GP Investors, L.L.C. a. Amount beneficially owned: 3,449,235 b. Percent of class: 1.7% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 3,449,235 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 3,449,235 CCPOIII has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CCPOGP, its general partner, and CCOGPI, the general partner of CCPOGP. Neither CCOGPI nor CCPOGP directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by CCPOIII. However, none of the foregoing should be construed in and of itself as an admission by CCOGPI or CCPOGP or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CCOGPI and CCPOGP expressly disclaims beneficial ownership of Paired Shares owned by CCPOIII. 5. Centerbridge Capital Partners AIV VI-A, L.P. a. Amount beneficially owned: 10,288,029 b. Percent of class: 5.0% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 10,288,029 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 10,288,029 VI-A has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised CALP, its general partner, and CGPI, the general partner of CALP. Neither CALP nor CGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by VI-A. However, none of the foregoing should be construed in and of itself as an admission by CALP or CGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CALP and CGPI expressly disclaims beneficial ownership of Paired Shares owned by VI-A. 6. Centerbridge Capital Partners AIV VI-B, L.P. a. Amount beneficially owned: 10,284,194 b. Percent of class: 5.0% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 10,284,194 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 10,284,194 VI-B has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CALP, its general partner, and CGPI, the general partner of CALP. Neither CALP nor CGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by VI-B. However, none of the foregoing should be construed in and of itself as an admission by CALP or CGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CALP and CGPI expressly disclaims beneficial ownership of Paired Shares owned by VI-B. 7. Centerbridge Capital Partners Strategic AIV I, L.P. a. Amount beneficially owned: 688,878 b. Percent of class: 0.34% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 688,878 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 688,878 SAIV has the power to dispose of and the power to vote the Paired Shares beneficially owned by it, which powers may also be exercised by CALP, its general partner, and CGPI, the general partner of CALP. Neither CALP nor CGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by SAIV. However, none of the foregoing should be construed in and of itself as an admission by CALP or CGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CALP and CGPI expressly disclaims beneficial ownership of Paired Shares owned by SAIV. 8. Centerbridge Capital Partners SBS, L.P. a. Amount beneficially owned: 69,694 b. Percent of class:Less than 0.1% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 69,694 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 69,694 SBS has the power to dispose of and the power to vote the Paired Shares of Common Stock beneficially owned by it, which powers may also be exercised by CALP, its general partner, and CGPI, the general partner of CALP. Neither CALP nor CGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by SBS. However, none of the foregoing should be construed in and of itself as an admission by CALP or CGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CALP and CGPI expressly disclaims beneficial ownership of Paired Shares owned by SBS. 9. Centerbridge Associates, L.P. and Centerbridge GP Investors, LLC a. Amount beneficially owned: 21,330,795 b. Percent of class: 10.4% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 21,330,795 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 21,330,795 CALP, as general partner of VI-A, VI-B, SAIV and SBS, and CGPI, as general partner of CALP, share the power to dispose of and the power to vote the Paired Shares beneficially owned by VI-A, VI-B, SAIV and SBS. Neither CALP nor CGPI directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by VI-A, VI-B, SAIV and SBS. However, none of the foregoing should be construed in and of itself as an admission by CALP or CGPI or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of CALP and CGPI expressly disclaims beneficial ownership of Paired Shares owned by any of VI-A, VI-B, SAIV and SBS. Mark T. Gallogly and Jeffrey H. Aronson a. Amount beneficially owned: 42,661,591 b. Percent of class: 20.9% c. Voting and dispositive power: i. Sole power to vote or to direct the vote: -0- ii. Shared power to vote or direct the vote: 42,661,591 iii. Sole power to dispose or direct the disposition of: -0- iv. Shared power to dispose or direct the disposition of: 42,661,591 Messrs. Gallogly and Aronson, as managing members of CCGPI, CCOGPI and CGPI, share power to vote the Paired Shares beneficially owned by CCP, CCPTEI, CCGPI, CCPOIII , VI-A, VI-B, SAIV and SBS. Neither Mr. Gallogly nor Mr. Aronson directly owns any of the Paired Shares. By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the Paired Shares beneficially owned by CCP, CCPTEI, CCGPI, CCPOIII , VI-A, VI-B, SAIV and SBS. However, none of the foregoing should be construed in and of itself as an admission by Messrs. Gallogly or Aronson or by any Reporting Person as to beneficial ownership of Paired Shares owned by another Reporting Person. In addition, each of Mr. Gallogly and Mr. Aronson expressly disclaims beneficial ownership of Paired Shares owned by any of CCP, CCPTEI, CCGPI, CCPOIII , VI-A, VI-B, SAIV and SBS. (c) The Reporting Persons sold the following Paired Shares pursuant to the Underwriting Agreement at the $17.25 public offering price per Paired Share, less the underwriting discount of $0.61 per Paired Shares: Reporting Person Number of Paired Shares Sold Centerbridge Capital Partners Strategic AIV I L.P. Centerbridge Capital Partners AIV VI-A L.P. Centerbridge Capital Partners AIV VI-B L.P. Centerbridge Credit Partners L.P. Centerbridge Credit Partners Offshore Intermediate III L.P. Centerbridge Capital Partners SBS L.P. Centerbridge Credit Partners TE Intermediate I L.P. Except as set forth in Item 3, Item 4 and this Item 5, neither the Reporting Persons nor, to the best knowledge of the Reporting Persons, without independent verification, any person named in Item 2 hereof, has effected any transaction in the Issuer's Paired Shares during the past 60 days. (d) To the best knowledge of the Reporting Persons, no person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the securities beneficially owned by the Reporting Persons identified in this Item 5. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is hereby amended and restated in its entirety to read as follows: "As of the date of this Amendment, other than the Stockholders' Agreement, the Registration Rights Agreement, the Underwriting Agreement and the Lock-Up Agreements, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. The information in Item 4 of the Schedule 13D related to the Stockholders' Agreement, the Registration Rights Agreement, the Underwriting Agreement and the Lock-Up Agreements is incorporated herein by reference." Item 7.Material to Be Filed As Exhibits. 1. Stockholders Agreement, by and among Extended Stay America, Inc., ESH Hospitality, Inc. and the Sponsors (as defined therein), dated November 18, 2013 (filed as Exhibit 4.1 to the Issuer's Current Report on Form 8-K (File No. 001-36190) filed November 18, 2013) (previously filed). 2. Registration Rights Agreement, by and among Extended Stay America, Inc., ESH Hospitality, Inc. and the other parties listed therein, dated November 18, 2013 (filed as Exhibit 4.2 to the Issuer's Current Report on Form 8-K (File No. 001-36190) filed November 18, 2013) (previously filed). 3. Joinder to Registration Rights Agreement, by and among Extended Stay America, Inc., ESH Hospitality, Inc. and the other parties listed therein, dated September 29, 2015 (filed as Exhibit 4.1 to the Issuer's Quarterly Report on Form 10-Q (File No. 001-36190) filed October 27, 2015) (previously filed). 5. Underwriting Agreement, dated November 12, 2015, by and among the Issuer, the Reporting Persons, the Blackstone Parties and the Centerbridge Parties (incorporated by reference to Exhibit 1.1 to the Issuer's and Reporting Person's Prospectus, SEC File No. 333-204781, filed with the SEC on November 18, 2015). 6. Form of Lock-up Agreement (incorporated by reference to Exhibit A to Exhibit 1.1 to the Issuer's and Reporting Person's Prospectus, SEC File No. 333-204781, filed with the SEC on November 18, 2015). 7. Joint Filing Agreement, dated June 10, 2014, among the Reporting Persons (previously filed). SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:November 19, 2015 CENTERBRIDGE CREDIT PARTNERS, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CREDIT PARTNERS TE INTERMEDIATE I, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P. BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CREDIT GP INVESTORS, LLC By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CREDIT PARTNERS OFFSHORE INTERMEDIATE III, L.P. BY: CENTERBRIDGE CREDIT PARTNERS OFFSHORE GENERAL PARTNER, L.P., its general partner BY:CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C., its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CREDIT PARTNERS OFFSHORE GENERAL PARTNER, L.P. BY:CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C., its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C. By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV VI-A, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV VI-B, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS STRATEGIC AIV I, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE ASSOCIATES, L.P. BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory CENTERBRIDGE GP INVESTORS, LLC By: /s/ Jeffrey H. Aronson Name: Jeffrey H. Aronson Title: Authorized Signatory /s/ Mark T. Gallogly Mark T. Gallogly /s/ Jeffrey H. Aronson Jeffrey H. Aronson
